 LOCAL 87, SHEET METAL WORKERS365Local Union No.87, Sheet MetalWorkersInterna-tional Association,AFL-CIOandTidewater SheetMetal Employers Association.Case 5--CB-1514June 10, 1975DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, ANDPENELLOOn January 31, 1975, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor ,Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, fmdings,1 andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.IThe Administrative Law Judge misinterpreted Benton's testimonywhen-he made thefindings that as of May 2 the only remaining issue for thenext meetingwas art. X, and also in his finding that two of the GeneralCounsel'switnessesadmitted hearing the Union offer to let the companieschoosetheirown designeesfor arbitration when, in fact, only one sotestified.We view these findingsas minordiscrepancies having no effect onthe resolution of this case.2We limit our adoption of the Administrative Law Judge's Decision tothe finding thatno impassewas reached. Accordingly,we shall dismiss thecomplaint.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: The Tidewa-ter Sheet Metal Employers Association, herein called theAssociation, filed a charge on May 15, 19741 alleging thatLocal Union No. 87, Sheet Metal Workers InternationalAssociation, AFL-CIO, herein called Local 87, the Union,or the Respondent, violated Section 8(b)(1)(B) and (3) oftheNational Labor Relations Act, as amended. The8(bXl)(B) allegation was later withdrawn and on October15 the Acting Regional Director issued a complaint andnotice of hearing, which, in addition to the standardjurisdictional and commerce allegations, alleges that theUnion refused to bargain with the Association by "main-taming a fixed, inflexible position" and "demonstrating arigid unwillingness to change its position or to discuss theAssociation's counterproposals with respect to Article X"of the contract signed on May 13 which was effective fromMay 1 and that the Union further refused to bargain by"Conditioningagreementof a new contract and insisting toimpasse onthe inclusion of Sections 3, 4 and 8 of Article Xin said contract," which provisions,, it is alleged, arenonmandatory subjects of bargaining.Respondent filed a timely answer which raised questionsas to the ability of the Association to do business in theState of Virginia and its existenceas setforth in thecomplaint and denied that the Union had violated the Actin any way. During the hearing of this matter which washeld on November 4 in Norfolk, Virginia, certain of thecommerce allegations in the complaint were amended andstipulated to by the parties. During the hearing the partieswere afforded full opportunity to appear, to examine andcross-examinethe witnesses, and to argue orally, Respon-dent additionally filed a brief which has been fullyconsidered.On the basis of the evidence, I have concluded thatRespondent did not violateSection 8(b)(3) of the Act andthat it didnot maintainan inflexible, fixed position nor didthe parties come to impasse concerning nonmandatorybargainingissuesin their negotiations and I will thereforedismissthe complaint in its entirety.On the entire record in thiscase, including my evaluationof the reliability of the witnesses based on the evidencereceived, I make the following:FINDINGS OF FACT1.COMMERCE FINDINGSAND UNION STATUSThe American Sheet Metal Corporation, Joseph S. FloydCorporation, Fowler Roofing Company, and Coley andPetersen, Inc., are each Virginia corporationsengaged inthe heating and air-conditioningand sheet metalindustryand they all have designated the Tidewater Sheet MetalEmployers Association to act in their behalf in negotiatingand entering into collective-bargainingagreements. Thefour namedcompaniescollectively purchased and receivedin interstatecommerce, directly from points locatedoutside the State of Virginia, materials and supplies valuedin excessof $50,000.The parties agree, and I find, that the companies areengaged in commercewithin themeaning ofSection 2(6)and (7) of the Act.The parties agree, and I find, that Local 87 is a labororganizationwithin themeaning ofSection 2(5) of the Act.IL THE ALLEGED UNFAIR LABOR PRACTICESA.Background and FactsThe four companies named above plus one or two othercompanies had bargained with the Union on an individual'Unless specifically stated otherwise,all events herein occurred during1974.218 NLRB No. 59 366DECISIONSOF NATIONALLABOR RELATIONS BOARDbasis for some 10 to 15 years and had signed contracts withthe Union which includedsections3 and 4 of article X.2None of the companies who were signatories to thesecontractsweremembers of the Sheet Metal and AirConditioningContractors'NationalAssociation,Inc.,herein called SMACNA, but under -the terms of thecontracts had agreed to the use of such grievance panel asmay be seen from section 3. This panel consists of onerepresentativeappointed by the general president of theSheetMetalWorkers International Association and onerepresentativeappointed by the chairman of the LaborRelations Committee of SMACNA. Therefore the deci-sions of this group had to be unanimous or else they woulddeadlock and there is no provision for a neutral arbitrator.In 1971 the above four companies plus two othersengaged in negotiations with the Union through JamesRushing, who is the executive director of the VirginiaContractors' Association. Rushing represented the compa-nies throughout the 1971 negotiations and again through-out the 1974 negotiations. No agreement was reached in1971 and a strike of some 80 days ensued. The companiesindividually signed contracts with the Union which werereferred to as standard form contracts. The 1971 contractcontained a new section 8 in article X,3 whichin essenceprovides that where the parties fail to negotiate a renewalof the contract it should be settled by taking such adeadlock before a panel to be appointed by the generalpresident of the International Union and a representativeof SMACNA who will attempt to conciliate the differencesbetween the parties and if they are not able to resolve it,the dispute is to be submitted to the National JointAdjustmentBoard.Article X also provides that there is tobe no strike or lockout during the pendency of proceduresprovided in the article and that except in case of deadlockthe decision of the National Joint Adjustment Boardwould be final and binding on the parties.The 1971 contract was due to expire on April 30, 1974.On February 11, negotiations for a new contract werecommenced with the above-named four companies negoti-ating through James gushing, and the union negotiatorswere led by the business manager of Local 87, RaymondDeGraw. A series of nine meetings were held by the partiesand on May 6 agreement on the terms of a new contractwas reached and the contract was thereafter ratified by theunion membership and signed on May 13, with an effectivedate of May 1. Up until the May 2 meeting, Rushing wasrepresenting the four companies as individual companiesand at the May 2 meeting Rushing announced that theAssociation had been formed and would sign any contracton behalf of its four members. As D. L. White, one ofGeneral Counsel'switnessesand the vice president ofJoseph S. Floyd Corporation, testified, "and then, towardsthe last whenwe seenthat we might be getting it together,we were faced with this problem of what are we going-who is going to sign the contract" and as he stated, hebelieved he suggested forming an association of just sheetmetal contractors for the culmination of negotiations.B.The NegotiationsJamesRushing,who was the spokesman for thecompanies and the Association throughout the negotia-tions,was not present at the hearing in this matter, but wason vacation. The General Counsel called D. L. White andBilly J. Benton, the latter being a vice president ofAmerican Sheet Metal Corporation, to testify, since bothwere present throughout the negotiations. The testimony ofthese two gentlemen was somewhat sketchy and in someinstances was aided by leading questions.Briefly stated, their testimony was to the effect thatarticleX was discussed at each of the nine negotiationsessionsand that the Union insisted on the inclusion ofarticleX without any variationin its terms.They,alsostressed that the companies offered other types of arbitra-tion, such as the parties striking off names of a panel andgetting down to one neutral party from a list proposed bythe American Arbitration Association, or havingsomeoneappointed as a neutral arbitrator by a judge, or pickingnames from a hat. These proposals were discussed but theUnion took the position that they were not acceptable to itand they were rejected. General Counsel's witnesses didadmit that during one of the bargaining sessions the Unionstated that for the purpose of the arbitration panels thecompanies could pick their own designees to be membersof such joint grievance boards or panels but added thatsuch designees should have knowledge of the sheet metaltrade since the Union did not want people on those panelswho did not have any knowledge of what was involved inthe problems to be presented. As one of the GeneralCounsel'switnesses stated, the companies wanted theproposed article X changed in any possible way but theUnion wanted it to stay as it was. Their testimony,however, was not clear as to whether at the last bargainingsessionMr. Rushing told the Union or just -told thecompany members of the Association that they would signa contract under protest.Benton testified that as of the May 2 meeting the soleremaining issue which was to be considered on May 6 wasarticle X, section 8. After some leading questions he addedsections 3 and 4, which had not previously been mentionedin his testimony.D.L.White testified that he kept notes during thenegotiations but stated that he threw them away after acontract was signed. This testimony is somewhat hard tobelieve if we are to accept the representations made by theAssociation that they were signing this contract underprotest and intended to proceed with the matter throughtheNational Labor Relations Board.When pressed toexpress just what the companies wanted in the way ofarbitration,White testified as follows:Q.But you were insisting on an arbitrator?A.We were insisting on the right that we wouldlike to have arbitration in the contract and we wouldlike to choose our representation for arbitration.Q.Say that again, because I don't understand whatyou are saying-2 See Appendix A.3 See Appendix B. LOCAL 87,SHEET METAL WORKERS367A.We were insisting that we would like to havehad an arbitration clause in the contract to forestallstrikes, if possible; but we did not like the idea of beingtold that we were married to an organization who didnot representus, asour representative - who did notrepresent us to be our representative in any dispute,that we certainly would like to have and, in fact, weinsisted that we have the right to select our negotiator,arbitrator or someone to present our side of a dispute.Q.How many arbitrators were you all seeking?A.We did not get to the formula stage, the recipestage,as you say, sir.Q.Did you think it was going to be one arbitrator?A.Possibly.Q.And did you propose at one time that it be onearbitrator?A.We did not propose specifically.Although the testimony presented by the GeneralCounsel would indicate that not much of a specific naturewas ever proposed by the Association to replace article X,the companies had presented a proposal at the beginningof the negotiations which would have established in theevent of a deadlock on negotiations that a neutralarbitrator be selected from a list to be proposed by theAmerican Arbitration Association and would have had thearbitratormake a choice between a company contractproposal and a union contract proposal with no authorityto makeanycompromises.The Union'sversion of the negotiations is somewhatdifferent in that, according to the Union, the first eightnegotiation sessions were used primarily by Rushing incomplaining about the 1971' negotiationns, and contract andin stating that the companies did not like having SMAC-NA represent the companies in arbitration proceedings.Testimony presented by the Union was that during theApril 18 meeting the union representatives caucused andcame back and told the companiesthat theywished tokeep their union representatives in any arbitration panelthat was held, which would be the same two representa-tives that were presently used in meetings with SMACNA,but that if the companies desired, they could have anyonethey wanted as their designees to meet with the uniondesigneesbut the Union preferred that whoever thecompanies chose would have knowledge of the sheet metalindustry. They said they did not want a panel to considermatters in the sheet metal industry where the panelmembers had no knowledge of it.There was somediscussionof this proposal, but after a short while,according to the Union,Rushing again brought up the1971 contract and nothing more was'done concerning theUnion's proposal.According to the Union, on May 2 and again on May 6,the principal thing outstanding in negotiations was wages.The Union admits that on the morning of May 6 it wasserved with a two-page document entitled "Contractors'Final Offer" which proposed changes in regard to article 1of the contract, arbitration under article X of the contract,and an article concerning wage rates.Iiwould seem fromthis document itself that the testimony adduced by GeneralCounsel, that on May 2 everything was concluded exceptarticleX of the contract,clearly is erroneous.The partiesbargained thereafter for some 3 hours and did not,according to the Union's testimony, consider the "Contrac-tors Final Offer" as the basis for agreement but did discusswages, arbitration, and other items. The Union stated thatthe session of May 6 was the only real bargaining whichtook place throughout the entire period of negotiations.According to DeGraw, who was called by the GeneralCounsel as a witness,after 3 hours of negotiations,it endedwith the companies offering the Union two packages. InDeGraw's cross-examination they were set as the follow-ing:Q. (By Mr.Rosenstein)And they came back andsaid, "We have an agreement subject to your ratifica-tidn," is that correct?A.No. They came back with this, that if we did,that they would accept Eastern Industries money andthey would go along with the vacation, deduct thesketchmen,sign under the Virginia Association ofContractors, the agent for the independent contractors,we would have to drop the bond, all reference toforemen, Section 5, Article VIII, drop Section 12, 14,Article VIII, drop ArticleX complete,drop Article XI,drop Section 2, Article XIII; and if we didn't do this, -if we didn't do all of this, then, they would contest allthese articles and the sections designated, that theywould contest that before the National Labor RelationsBoard.But, if we agreed to their money, they would sign theagreement with Article X and agree upon all the otherproposals,the foremen,the general foremenand allofthese fringes.And we drew this proposal up, got thepeople to initial it. I drew these things up, took it overthere to him,he initialed it and we presented it to ourbody,and we gave up 20 cents an hour to go along withthese people, that we already had been offered. Andthey agreed that they would pay it; but they coerced us- I think they coerced us into accepting the $2.50 thatwe took.There was no contradiction of this testimony. The Uniontook the initialed proposal to the membership who ratifiedit,and the contract was thereafter drawn up and signed.Neither at the time of initialing this contract proposal norin the contract itself, nor atanytime since the contract hasbeen signed or in any writing to the Union,have thecompanies or the Association indicated that the contractwas signed under protest.C.Analysisand ConclusionIn his oral argument,theGeneral Counsel cited anumber of Board cases and in each of them the union hadsought to coerce management to acceptitsproposal bygoing on strike after reaching an impasse in negotiationson the particular nonmandatory bargainingsubject theunion sought.Where theBoard found a refusal to bargain,it noted that the respondent had been guilty of maintaininga fixed position which was inflexible throughout thenegotiations and extended through the strike in seeking toget its way. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDSuch a situation does not pertain in the present case forseveralreasons.First, the basic question of whether therewas an impasseon a nonmandatory bargaining subject issomewhat confused by the testimony of General Counsel'switnessesboth as to impasse and to whether they werereallytalkingabout a mandatory or nonmandatorysubject. Clearly there appears to have been an attempt bythe companies to get away from two-party arbitration andbring in a neutral or, third party for binding arbitration.This position, if it was the companies' position, was notmade clear by the testimony adduced by the GeneralCounsel but would depend on the companies' writtenproposal and the evidence does not show to what extentbargaining took place on this proposal. The only thing thatwas really stated in testimony was that the companieswanted to change article X in any way that they could butthe evidence is not clear as to what the negotiationsdemonstrated the companies' position to be. It was broughtout that the Union wanted to retain the contract's type ofarbitration just asmuch as the companies wanted tochange it.Although the surface question is whether the Union isattempting to dictate to the companies who their represent-atives for arbitration purposes should be, the real questioniswhether two-party arbitration panels such as is presentlyin the contract is to continue or whether there should be achange to a neutral or third-party type of arbitration.It is clearfrom the testimony that the Union attemptedto keep the two-party system and meet the companies'objections by offering at the April 18 meeting to keep itsown designeesfor such a panel but allow the companies todesignatewho they wished as their representatives in thistwo-party panel system. The question apparently did notget resolvedsince the companies presumably again soughtto turn itinto a third or neutral party arbitration system. Instating that they preferred to have persons who wereknowledgeable in the sheet metal trades designated by thecompanies,the Unionin essencewas saying that whereyou have a two-party panel you need knowledgeablepeople on that panel.Where the true question appears to be whether theparties will continuewith a two-party arbitral system or goto a neutral or third-party system, it would seem clear thatsuch is a mandatory subject of bargaining over which theparties could go to impasse. Where the contention is thatthe Unionwas remaininginflexible on the totality of articleX, the answer is that the Union did change its position andoffered that the companies designate whoever they wishedto be on the two-panel system.The oral testimony that the parties were at an impassesolely oversection 8of article X on May 2 and 6 which waslater stretched to includesections3 and 4 was essentiallybelied by the companies' "Final Offer," presented to theUnion at the start of the negotiation session of May 6,which demonstrated that other essential contract items hadnot been resolved, Further, the uncontradicted testimony isthat genuinehard bargaining took place on May 6 afterthis "Final Offer."AlAo denigrating the concept of impasse was thetestimony of D. L. White to the effect that the idea of theAssociation to sign a contract was thought up because itlooked like the parties were getting close to a contract.When to this is added the uncontradicted testimony thatthe companies made thegenuine(not paper) final offer oftwo packages to the Union and the Union chose the one itfelt it could live with best, there can be no finding that animpasse was ever reached in this series of negotiations.Indeed if the parties had reached an impasse there was aprovision under section 8 of article X in the contract whichthen controlled their negotiations, for such deadlockednegotiations to be forwarded to the JointPanel (seesection8,Appendix B). In regard to section 8, seeMechanicalContractors' Association of Newburgh,202 NLRB 1 (1973).Respondent also sought dismissal of the complaintbecause the Association was not registered under afictitious-namesprovision of the Virginia Code, which itfeltmade it incapable of filing a charge. Since Respondentknew who it dealt with and approved of the Association'sorigin andexistenceand entered a contract with it, I findthe Association could file a charge and that the VirginiaCode provisions are not binding on this matter.In summary, the evidence produced in this proceedingdoes not establish that the Union had a fixed, inflexibleposition and was rigidly unwilling to consider seriously anypossible alternatives to its proposal, since the Union hasdemonstrated that it was willing to consider otherpossibilities than that specifically set forth in article X.Further, contrary toGeneralCounsel'sposition,noimpasse was ever reached in the negotiations here, sinceapparently the paper on which General Counsel relied washanded to the Union at the beginning of the May 6bargaining session and the parties thereafter bargained to acontractwith the companies proposing two separatepackages and the Union choosing one of those packages,and there wasno signingof the contract under` protest asalleged.I therefore conclude that the allegations of the complainthave not been proven and that the complaint must bedismissedin its entirety.[Recommended Order omitted from publication.]APPENDIX ASECTION 3. Grievances not disposed of under theprocedure prescribedin Section2 of this Article, becauseof a deadlock, or failure of such Board to act, may beappealed jointly or by either party to a Panel consisting ofone (1) representative appointed by the General Presidentof Sheet Metal Workers' International Association and one(1) representative appointed by the Chairman of the LaborRelations Committee of Sheet Metal and Air ConditioningContractors' National Association, Inc. Appeals on behalfof employees shall be mailed to the General Secretary-Treasurer of the SheetMetalWorkers InternationalAssociation and those on behalf of an employer mailed tothe Secretary of the Labor Committee of the Sheet Metaland Air Conditioning Contractors' National Association,Inc. Joint appeals shall be mailed to the Secretaries of bothAssociations. Notice of appeal to the Panel shall be givenwithin thirty (30) days after termination of the proceduresprescribedin Section2 of this Article. Such Panel shallmeet promptly, but in no event more than fourteen (14) LOCAL 87,SHEET METAL WORKERScalendar days following receipt of such appeal, unless suchtime is extended by mutual agreement of the Panelmembers. Except in case of deadlock, the decision of thePanel shall be final and binding.Notwithstanding the provisions of Paragraph I of thisSection, a contractor who was not a party to the laboragreement of the area in which the work in dispute isperformed may appeal the decision of the Local JointAdjustment Board, including a unanimous decision, andrequest a Panel hearing as set forth in Section 3 of thisArticle,providing such appeal is approved by both theChairman of the Labor Relations Committee of SheetMetal and Air Conditioning Contractors' National Associ-ation, Inc. and by the General President of Sheet MetalWorkers' International Association.SECTION 4. Grievances not settled as provided in Section3 of this Article may be appealed jointly or by either partyto the National Joint Adjustment Board, as established bythe Sheet Metal Workers' International Association andtheSheetMetal and Air Conditioning Contractors'National Association Inc. Submission shall be made anddecisions rendered under such procedures as may beprescribed by such Board, from time to time, and mutuallyapproved by the parties creating nt. Copies of theprocedures shall be available from,, and submissions ofgrievances may be made to, either the General Secretary-Treasurer of Sheet Metal Workers' International Associa-tion or the Secretary of the Labor Committee of the SheetMetal and Air Conditioning Contractors' National Associ-ation, Inc. Submissions on appeal to the National JointAdjustment Board shall be made within thirty (30) daysafter termination of the procedures prescribed in Section 3of this Article.APPENDIX BSECTION 8. In addition to the settlement of grievancesarisingout of interpretation or enforcement of thisagreement as set forth in the preceding sections of thisArticle, any controversy or dispute arising out of the failureof the parties to negotiate a renewal of this agreement shallbe settled as hereinafter provided:(a) Should the negotiations for renewal of this agreementbecome deadlocked in the opinion of the Local Union orof the Local Contractors' Association, or both, notice tothat effect shall be given to the office of the GeneralPresident of Sheet Metal Workers' International Associa-tion and the national office of the 'Sheet Metal & AirConditioning Contractors' National Association, Inc. If theGeneral President of Sheet Metal Workers' InternationalAssociation and the Chairman of the Labor Committee ofSheetMetal and Air Conditioning Contractors' NationalAssociation believe the dispute might be adjusted withoutgoingto final hearing before the National Joint Adjust-369ment Board, each will then designate a panel representa-tive who shall proceed to the locale where the dispute existsas soon as convenient, attempt to conciliate the differencesbetween the parties and bring about a mutually acceptableagreement. If such panel representatives or either of themconclude that they cannot resolve the dispute, the partiesthereto and the General President of the Sheet MetalWorkers' International Association and the national officeof Sheet Metal and Air Conditioning Contractors' Nation-alAssociation shall be promptly so notified withoutrecommendation from the panel representatives. ShouldthePresident of SheetMetalWorkers' InternationalAssociation or the Chairman of the Labor Committee ofSheetMetal and Air Conditioning Contractors' NationalAssociation fail or decline to appoint a panel member orshould notice of failure of the panel representatives toresolve the dispute be given, the parties shall promptly benotified so that either party may submit the dispute to theNational Joint Adjustment Board.The dispute shall be submitted to the National JointAdjustment Board pursuant to the rules as established andmodified from time to time by the National JointAdjustment Board. The unanimous decision of said Boardshallbe final and binding upon the parties, reduced towriting, signed and mailed to the partiesas soon aspossibleafter the decision has been reached. There shall be nocessation of work by strike or lockout unless and until saidBoard fails to reach'a unanimousdecision and the partieshave reached written notification of its failure.(b)Any application to the National Joint AdjustmentBoard shall be upon forms prepared for that purposesubject to any changes which may be decided by the Boardfrom time totime.The representatives of the parties whoappear at the hearing will be given the opportunity topresent oral argument and to answer any question raisedby members of the Board. Any briefs filed by either partyincluding copies of pertinent exhibits will also be ex-changed between the parties in advance,of the hearing.(c) The National Joint Adjustment Board shall have theright to establish time limits which must be met withrespect to each and every step or procedure contained inthis section. In addition, the 'President of SMWIA and theChairman of the National Labor Committee of SMACNAshall have the right to designate time limits which will beapplicable to any particular case and any step thereinwhichmay be communicated to the parties by mail,telegram,or telephone notification.(d)Unless a different date is agreed upon mutuallybetween the parties or is directed by the unanimousdecision of the National Joint Adjustment Board, alleffectivedates in the new agreementshall be retroactive tothe date immediately following the expiration date of theexpiringagreement.